           Case 1:20-cr-00549-ER Document 39 Filed 01/22/21 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                 X
UNITED STATES OF AMERICA                         :
                                                 :             Revised Scheduling Order
                       v.                        :
                                                 :
JERMAINE HARMON,                                 :             20 Cr. 549 (ER)
                                                 :
                               Defendant.        :
                                                 :
                                                 X


               The Court has reviewed the request of the defendant JERMAINE HARMON for

an adjournment of the defendant’s sentencing hearing, filed with the consent of the Assistant

United States Attorneys Maurene Comey and Jessica Lonergan.

               ORDERED that the request for an adjournment is hereby granted and the

scheduling of this proceeding is revised as follows:

                                                                                        Date
 Sentencing Submissions
 Defendant shall serve and file his sentencing submission by:                        01/26/2021
 Government shall serve and file its sentencing submission by:                       02/02/2021
 Objections to Presentence Investigation Report
 Each party shall serve its objections to the presentence investigation              01/26/2021
 report, if any, by:
 Sentencing Hearing
 Defendant’s sentencing hearing shall take place on:                                 02/09/2021
                                                                                     2/16/2021
                                                                                   at 11 AM/PM

Dated: New York, New York
       January 22 , 2021


                                               HONORABLE EDGARDO RAMOS
                                               UNITED STATES DISTRICT JUDGE

The Clerk of the Court is respectfully directed to terminate the motions, docs. 37 and 38.
